DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on April 8, 2022.
Claims 1–5, 7, 11, 13–15, and 20 have been amended and are hereby entered.
Claims 6, 9, and 10 have been cancelled.
Claims 1–5, 7, 8, and 11–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 8, 2022 has been entered.
Response to Amendment
The amendment filed April 8, 2022 has been entered.  Claims 1–5, 7, 8, and 11–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed January 10, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 refers to a “first messaging path” in line 8 and a “second messaging path” in line 10, but then refers to a “first messaging pathway” in line 28 and a “second messaging pathway” in lines 16, 22, and 32.  Applicant is advised to change “first messaging path” and “second messaging path” to read “first messaging pathway” and “second messaging pathway” for consistency between the claim limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–5, 7, 8, and 11–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
For claim 1, communications between an issuer and acquirer are discussed in the original disclosure in specification page 10, line 26 through page 11, line 31, and messaging pathways for bank communication with the payments computer are discussed in specification page 13, lines 12–21.  The disclosure fails, however, to reference a “first messaging path” “via a real-time payment network” and a “second messaging path” “via the server”.  Although the specification discusses messaging pathways and connections between the different entities, it does not discusses separating the communications via these two different pathways.  Claiming the first and second messaging pathways must therefore be cancelled from the claims.  Claims 2–5, 7, and 8 are also rejected due to their dependency on claim 1.
For claim 11, communications between a payments computer, acquirer, and issuer are discussed in the original disclosure in specification page 10, line 26 through page 11, line 31, and messaging pathways for bank communication with the payments computer are discussed in specification page 13, lines 12–21.  The disclosure fails, however, to reference a “first messaging pathway” and a “second messaging pathway”.  Although the specification discusses messaging pathways and connections between the different entities, it does not discusses separating the API or communications via these two different pathways.  Claiming the first and second messaging pathways must therefore be cancelled from the claims.  Furthermore, hosting application programs is discussed in the original disclosure in specification page 5, lines 6–9, page 6, lines 18–21, and page 7, lines 25–28.  The disclosure fails, however, to reference “a host platform”.  Claiming a host platform must therefore be cancelled from the claims.  Claims 12–14 are also rejected due to their dependency on claim 11.
For claim 15, communications between a payments computer, acquirer, and issuer are discussed in the original disclosure in specification page 10, line 26 through page 11, line 31, and messaging pathways for bank communication with the payments computer are discussed in specification page 13, lines 12–21.  The disclosure fails, however, to reference a “first messaging pathway”, “second messaging pathway”, and “third messaging pathway”.  Although the specification discusses messaging pathways and connections between the different entities, it does not discusses separating the API or communications via these two different pathways.  Claiming the first, second, and third messaging pathways must therefore be cancelled from the claims.  Furthermore, hosting application programs is discussed in the original disclosure in specification page 5, lines 6–9, page 6, lines 18–21, and page 7, lines 25–28.  The disclosure fails, however, to reference “a host platform”.  Claiming a host platform must therefore be cancelled from the claims.  Claims 16–20 are also rejected due to their dependency on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 1–5, 7, 8, and 11–14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the payment account” in lines 8–9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the payment account” has been interpreted as any payment account of the cardholder.  Claim 1 also recites the limitation “the acquiring bank” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the acquiring bank” has been interpreted as any acquiring bank.  Claims 2–5, 7, and 8 are also rejected due to their dependency on claim 1.
Claim 11 recites the limitation “the host platform” in lines 8–9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the host platform” has been interpreted as any host platform.  Claims 12–14 are also rejected due to their dependency on claim 11.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5, 7, 8, and 11–20 rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent App. No. 2016/0180325 (“Davis”) in view of Patterson, U.S. Patent App. No. 2016/0155122 (“Patterson”); Brown, WIPO App. Pub. No. 2016/044882 A1 (“Brown”); Finch et al., U.S. Patent App. No. 2018/0144326 (“Finch”); and Ziat et al., U.S. Patent App. No. 2016/0358172 (“Ziat”).
For claim 1, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, via an application programming interface (API) of a server of a payment network, a request for payment (RFP) message including transaction data between a merchant and a cardholder, a payment account identifier of the cardholder, and an identifier of the merchant (¶ 86–87: payment message through API on server device having payment manager; ¶ 72: payment message includes transaction information, customer account information, and merchant identifiers; ¶ 79: payment message can include payment method data or account data), the RFP message being submitted to the server by an acquirer system of the merchant (¶ 49: acquiring bank sends funding request to payment processing network); . . .
identifying . . . the identifier of the merchant . . . (¶ 107: transaction ID associated with merchant identifiers), and identifying a merchant account linked to the identifier of the merchant (¶ 110: merchant ID used to identify merchant account); . . .. 
Davis does not teach: establishing, via the API, a first messaging path between an issuer of the payment account of the cardholder and the acquiring bank of the merchant via a real-time payment network (RTP) and a second messaging path between the issuer of the payment account of the cardholder and the acquiring bank via the server; generating a transaction identifier and storing a database entry including the received transaction data and the identifier of the merchant indexed by the generated transaction identifier; transmitting the transaction identifier to the acquirer bank of the merchant; receiving, via a the second messaging pathway established by the API, a request to retrieve data including the transaction identifier from the issuer of the payment account of the cardholder; identifying the transaction data . . . included in the database entry indexed by the transaction identifier . . .; transmitting, via the second messaging pathway established by the API, at least some of the transaction data and the merchant account to the issuer of the payment account of the cardholder; and receiving, from the issuer of the payment account of the cardholder, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on the first messaging pathway established by the API being the acquirer system and the issuer of the payment account of the cardholder.
	Patterson, however, teaches:
generating a transaction identifier and storing a database entry including the received transaction data and the identifier of the merchant indexed by the generated transaction identifier (¶ 49: unique transaction identifier generated and associated with transaction through look up table; ¶ 48: transaction information; ¶ 66: account numbers also stored for determining merchant); 
transmitting the transaction identifier to the acquirer bank of the merchant (¶ 60: payment message with unique identifier sent through acquirer). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: establishing, via the API, a first messaging path between an issuer of the payment account of the cardholder and the acquiring bank of the merchant via a real-time payment network (RTP) and a second messaging path between the issuer of the payment account of the cardholder and the acquiring bank via the server; receiving, via a the second messaging pathway established by the API, a request to retrieve data including the transaction identifier from the issuer of the payment account of the cardholder; identifying the transaction data . . . included in the database entry indexed by the transaction identifier . . .; transmitting, via the second messaging pathway established by the API, at least some of the transaction data and the merchant account to the issuer of the payment account of the cardholder; and receiving, from the issuer of the payment account of the cardholder, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on the first messaging pathway established by the API being the acquirer system and the issuer of the payment account of the cardholder.
Brown, however, teaches:
receiving, via the second messaging pathway established by the API, a request to retrieve data including the transaction identifier from the issuer of the payment account of the cardholder (¶ 68, 70: payment application obtains transaction identifier; ¶ 43: payment application associated with payer bank; ¶ 50: API can facilitate payment; ¶ 71: payment application may be in communication with transaction server or banking server); 
identifying the transaction data . . . included in the database entry indexed by the transaction identifier (¶ 70, 73: transaction data identified from transaction identifier) . . .; 
transmitting, via the second messaging pathway established by the API, at least some of the transaction data and the merchant account to the issuer of the payment account of the cardholder (¶ 99: transaction data sent to payment application; ¶ 43: payment application associated with payer bank; ¶ 71: payment application may be in communication with transaction server or banking server); and 
receiving, from the issuer of the payment account of the cardholder, a confirmation (¶ 99, 101: payment confirmation associated with transaction identifier of transaction). 
transmitting the confirmation to the acquiring system via the second messaging pathway established by the API (¶ 99, 101: payment confirmation associated with transaction identifier of transaction; ¶ 50: API can facilitate payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: establishing, via the API, a first messaging path between an issuer of the payment account of the cardholder and the acquiring bank of the merchant via a real-time payment network (RTP) and a second messaging path between the issuer of the payment account of the cardholder and the acquiring bank via the server; and receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on the first messaging pathway established by the API being the acquirer system and the issuer of the payment account of the cardholder.
Finch, however, teaches:
receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message (Fig. 22, ¶ 260: confirmation of payment transaction; ¶ 262: transaction from related payment request; ¶ 79, 95: real-time payment) via a real-time payment network on the first messaging pathway established by the API being the acquirer system and the issuer of the payment account of the cardholder (Fig. 1, ¶ 65: real-time payment network connecting the first and second financial institutions; ¶ 95: real-time payment can be between the two financial institutions through different network). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real-time payment network confirmation from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, Brown, and Finch does not teach: establishing, via the API, a first messaging path between an issuer of the payment account of the cardholder and the acquiring bank of the merchant via a real-time payment network (RTP) and a second messaging path between the issuer of the payment account of the cardholder and the acquiring bank via the server.
Ziat, however, teaches:
establishing, via the API, a first messaging path between an issuer of the payment account of the cardholder and the acquiring bank of the merchant via a real-time payment network (RTP) and a second messaging path between the issuer of the payment account of the cardholder and the acquiring bank via the server (¶ 98: first and second communication paths for payment network, acquiring bank, and issuing back). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the real-time payment network confirmation in Finch by adding the communication paths from Ziat.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the number of entities that need to interact—a benefit explicitly disclosed by Ziat (¶ 98: invention reduces number of entities interacting and therefore minimizes direct interaction points).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure and efficient by combining these methods together.
For claim 2, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein said transaction data included in the RFP message comprises at least one of an order identifier, a transaction amount (¶ 110: payment request message can include product/service ID, payment amount) . . ..
Davis does not teach: a merchant name.
Brown, however, teaches:
a merchant name (¶ 63: transaction data can include merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the real-time payment network confirmation in Finch, and the communication paths in Ziat by adding the transaction information from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 3, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein said transaction data included in the RFP message includes an order identifier, a transaction amount (¶ 110: payment request message can include product/service ID, payment amount) . . ..
Davis does not teach: a merchant name.
Brown, however, teaches:
a merchant name (¶ 63: transaction data can include merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the real-time payment network confirmation in Finch, and the communication paths in Ziat by adding the transaction information from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 4, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the storing further comprises storing a merchant’s bank account information in association with the transaction identifier (¶ 107: transaction ID can be associated with merchant accounts).
For claim 5, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 4 above, and Davis further teaches:
The method of claim 4, wherein the merchant’s bank account information is transmitted to the issuer of the payment account together with said at least some of the transaction data (¶ 72: payment message includes merchant identifiers; ¶ 110: merchant ID used to identify merchant account; ¶ 88: payment manager also receives merchant payment credential).
For claim 7, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the storing further comprises storing account information identifying an account (¶ 107: merchant accounts stored) established by the acquirer system (¶ 46: merchant payment through acquiring bank).
Davis does not teach: for receiving real-time payments.

Finch, however, teaches:
for receiving real-time payments (¶ 79, 95: real-time payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 8, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 7 above, and Davis further teaches:
The method of claim 7, wherein the account information is included in said at least some 10transaction data (¶ 104, 107: transaction information includes merchant accounts).
For claim 11, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, . . . from a payment requestor, a request for payment (RFP) message including transaction data between a merchant and a cardholder, a payment account identifier of the cardholder, and an identifier of the merchant (¶ 120, 72: payment message from consumer including transaction information, customer account information, and merchant identifiers; ¶ 79: payment message can include payment method data or account data);
relaying the RFP message from the acquirer system to an issuer of a payment account corresponding to the payment account identifier via a first messaging pathway established by the API between the acquirer system, the host platform, and an issuer of a payment account corresponding to the payment account identifier (¶ 49: acquiring bank sends funding request, which is passed to issuing bank; ¶ 68: messages sent through appropriate communication channel; ¶ 86–87: payment message through API); . . .. 
Davis does not teach: by an acquirer system of a merchant; receiving, by the acquirer system via the first messaging pathway established by the API, a transaction identifier associated with the RFP message from the host platform; transmitting the transaction identifier received from the host platform by the acquirer system to the payment requestor; and receiving, via a second messaging pathway established by the API between the acquirer system, a real-time payment network, and the issuer of the payment account, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network.
	Patterson, however, teaches:
by an acquirer system of a merchant (¶ 60: payment message sent through acquirer); 
receiving, by the acquirer system via the first messaging pathway established by the API, a transaction identifier associated with the RFP message from the host platform (¶ 60: payment message with unique identifier sent through acquirer); and
by the acquirer system (¶ 60: payment message with unique identifier sent through acquirer). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: transmitting the transaction identifier received from the host platform . . . to the payment requestor; and receiving, via a second messaging pathway established by the API between the acquirer system, a real-time payment network, and the issuer of the payment account, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network.



Brown, however, teaches:
transmitting the transaction identifier received from the host platform . . . to the payment requestor (¶ 68, 70: payment application obtains transaction identifier).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: receiving, via a second messaging pathway established by the API between the acquirer system, a real-time payment network, and the issuer of the payment account, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network.
Finch, however, teaches:
receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network (Fig. 22, ¶ 260: confirmation of payment transaction; ¶ 262: transaction from related payment request; ¶ 79, 95: real-time payment; Fig. 1, ¶ 65: real-time payment network connecting the first and second financial institutions; ¶ 95: real-time payment can be between the two financial institutions through different network). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real-time payment network confirmation from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, Brown, and Finch does not teach: via a second messaging pathway established by the API between the acquirer system, a real-time payment network, and the issuer of the payment account.
Ziat, however, teaches:
via a second messaging pathway established by the API between the acquirer system, a real-time payment network, and the issuer of the payment account (¶ 98: first and second communication paths for payment network, acquiring bank, and issuing back). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the real-time payment network confirmation in Finch by adding the communication paths from Ziat.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the number of entities that need to interact—a benefit explicitly disclosed by Ziat (¶ 98: invention reduces number of entities interacting and therefore minimizes direct interaction points).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure and efficient by combining these methods together.
For claim 12, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 11 above, and Finch further teaches:
The method of claim 11, further comprising : receiving, on behalf of the payment requestor, a real-time payment with respect to a transaction represented by said received transaction data (¶ 79, 95: real-time payment; ¶ 262: transaction from related payment request).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 13, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 11 above, and Davis further teaches:
The method of claim 11, wherein said transaction data included in the RFP message comprises at least one of an order identifier, a transaction amount, a payment requestor identifier that identifies the payment requestor (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name associated with the payment requestor.
Finch, however, teaches:
a payment requestor name associated with the payment requestor (¶ 74: information includes merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 14, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 11 above, and Davis further teaches:
The method of claim 11, wherein said transaction data included in the RFP message includes each of an order identifier, a transaction amount, a payment requestor identifier (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier) . . ..
Davis does not teach: a payment requestor name.
Finch, however, teaches:
a payment requestor name (¶ 74: information includes merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 15, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, by an issuer of a payment account of a cardholder, a request for payment (RFP) message, . . . wherein the RFP message is received via a first messaging pathway established by an application programming interface (API) of the host platform between an acquirer system, the host platform, and the issuer (¶ 120: payment message from consumer including transaction information; ¶ 49: funding request passed to issuing bank; ¶ 68: messages sent through appropriate communication channel; ¶ 86–87: payment message through API); . . .
to benefit the payment requestor (¶ 109: merchant can be the payment requestor) . . .. 
Davis does not teach: the RFP message including a transaction identifier of a payment transaction between a merchant and the cardholder generated by a host platform; authenticating via the issuer, the cardholder associated with the transaction identifier; sending, via the first messaging pathway established by the API of the host platform, a retrieve-data message the host platform, the retrieve-data message including the transaction identifier generated by the host platform; receiving, by the issuer, transaction data corresponding to the transaction identifier from the host platform; transmitting, by the issuer, at least some of the transaction data to the authenticated payer; receiving, by the issuer, a confirm-payment message from the cardholder; transmitting, by the issuer, a payment confirmation message to the payment requestor via a third messaging pathway established by the API of the host platform; and initiating, by the issuer via a second messaging pathway established by the API of the host platform between the acquirer system, a real-time payment network, and the issuer, a real-time payment.
Patterson, however, teaches:
the RFP message including a transaction identifier of a payment transaction between a merchant and the cardholder generated by a host platform (¶ 49: unique transaction identifier generated and associated with transaction through look up table; ¶ 50: transaction identifier attached to message); 
authenticating via the issuer, the cardholder associated with the transaction identifier (¶ 50: transaction authorized).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: sending, via the first messaging pathway established by the API of the host platform, a retrieve-data message the host platform, the retrieve-data message including the transaction identifier generated by the host platform; receiving, by the issuer, transaction data corresponding to the transaction identifier from the host platform; transmitting, by the issuer, at least some of the transaction data to the authenticated payer; receiving, by the issuer, a confirm-payment message from the cardholder; transmitting, by the issuer, a payment confirmation message to the payment requestor via a third messaging pathway established by the API of the host platform; and initiating, by the issuer via a second messaging pathway established by the API of the host platform between the acquirer system, a real-time payment network, and the issuer, a real-time payment.
Brown, however, teaches:
sending, via the first messaging pathway established by the API of the host platform, a retrieve-data message the host platform, the retrieve-data message including the transaction identifier generated by the host platform (¶ 68, 70: payment application requests transaction data, the request comprising transaction identifier; ¶ 43: payment application associated with payer bank; ¶ 50: API can facilitate payment; ¶ 71: payment application may be in communication with transaction server or banking server);
receiving, by the issuer, transaction data corresponding to the transaction identifier from the host platform (¶ 99: transaction data sent to payment application; ¶ 43: payment application associated with payer bank); 
transmitting, by the issuer, at least some of the transaction data to the authenticated payer (¶ 78, 104: transaction data related to purchase received by payer);
receiving, by the issuer, a confirm-payment message from the cardholder (¶ 104: payer authorizes and confirms payment); and
transmitting, by the issuer, a payment confirmation message to the payment requestor via a third messaging pathway established by the API of the host platform (¶ 99, 101: payment confirmation associated with transaction identifier of transaction; ¶ 50: API can facilitate payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: initiating, by the issuer via a second messaging pathway established by the API of the host platform between the acquirer system, a real-time payment network, and the issuer, a real-time payment.
Finch, however, teaches:
initiating, by the issuer . . ., a real-time payment (¶ 79, 95: real-time payment; Fig. 1, ¶ 65: real-time payment network connecting the first and second financial institutions; ¶ 95: real-time payment can be between the two financial institutions through different network). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real-time payment network from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, Brown, and Finch does not teach: via a second messaging pathway established by the API of the host platform between the acquirer system, a real-time payment network, and the issuer.
Ziat, however, teaches:
via a second messaging pathway established by the API of the host platform between the acquirer system, a real-time payment network, and the issuer (¶ 98: first and second communication paths for payment network, acquiring bank, and issuing back). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the real-time payment network confirmation in Finch by adding the communication paths from Ziat.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the number of entities that need to interact—a benefit explicitly disclosed by Ziat (¶ 98: invention reduces number of entities interacting and therefore minimizes direct interaction points).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure and efficient by combining these methods together.
For claim 16, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 15 above, and Finch further teaches:
The method of claim 15, wherein the received transaction data includes the payment requestor's bank account number (¶ 74, 101, 108: information includes account numbers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 17, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 16 above, and Finch further teaches:
The method of claim 16, wherein the transmitted at least some of the transaction data does not include the payment requestor's bank account number (¶ 101: account number can be not shared).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 18, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 15 above, and Davis further teaches:
The method of claim 15, wherein the received transaction data includes account information that identifies an account (¶ 107: merchant accounts stored) established by the acquirer system (¶ 46: merchant payment through acquiring bank).
Davis does not teach: for receiving real-time payments.
Finch, however, teaches:
for receiving real-time payments (¶ 79, 95: real-time payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 19, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 18 above, and Patterson further teaches:
The method of claim 18, wherein the transmitted at least some of the transaction data 10does not include the account information (¶ 101: account number can be not shared).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 20, Davis, Patterson, Brown, Finch, and Ziat teach all the limitations of claim 15 above, and Davis further teaches:
The method of claim 15, wherein said transaction data included in the RFP message comprises at least one of an order identifier, a transaction amount, a payment requestor identifier that identifies the payment requestor (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name associated with the payment requestor.
Finch, however, teaches:
a payment requestor name associated with the payment requestor (¶ 102: information sent can include consumer name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, the transaction identifier in Brown, and the communication paths in Ziat by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, Finch, and Ziat are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 112(b)
Applicant’s arguments (Remarks, page 8, ¶ 8–9) filed April 8, 2022, with respect to claim 15 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. 112(b) has been withdrawn in light of Applicant’s amendments and arguments.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on April 8, 2022 with respect to claims 1–5, 7, 8, and 11–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 11, and 15 and argues that the combination of Davis (U.S. Patent App. No. 2016/0180325), Patterson (U.S. Patent App. No. 2016/0155122), Brown (WIPO App. Pub. No. 2016/044882 A1), and Finch (U.S. Patent App. No. 2018/0144326) does not disclose these additional amended limitations.  Claims 1, 11, and 15, however, are currently rejected under 35 U.S.C. 103 over Davis in view of Patterson, Brown, Finch, and Ziat (U.S. Patent App. No. 2016/0358172).  Thus, Applicant’s arguments with respect to claims 1, 11, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 11, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 11, and 15 are currently rejected under 35 U.S.C. 103 over Davis in view of Patterson, Brown, Finch, and Ziat.  Thus, Applicant’s arguments with respect to claims 2–5, 7, 8, and 12–14, and 16–20 are moot.
Examiner Notes
Claims 1–5, 7, 8, and 11–20 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1–5, 7, 8, and 11–20 recite a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  
Claims 1–5, 7, 8, and 11–20, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely applying the claimed invention to a technological environment, the claimed invention is directed to the technology itself.  These claims involve parallel messaging pathways and API for communicating in a real-time payment network, which protect sensitive information and make the transactions on the network more efficient.  These claimed features therefore improve the payment network technology itself, rather than merely applying the real-time payment network to the abstract idea of a transaction.  Thus, the limitations of claims 1–5, 7, 8, and 11–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–5, 7, 8, and 11–20 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Yuan et al., U.S. Patent App. No. 2010/0082462, discloses a system and method of sending a payment request and creating a payment record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696